The parties to this action have filed herein the following stipulation:
"It is hereby stipulated and agreed by and between the parties hereto that the within and foregoing action may be modified and affirmed.
"It is further stipulated and agreed that claim No. 4158 in the sum of $2,300 may be ordered stricken from the cause and the judgment reduced in the sum of $2,300.
"It is further stipulated and agreed that the order made by the trial court modifying the judgment to the extent of $6,000 may be modified so as to show and read $5,700.
"It is further stipulated and agreed that the judgment of the trial court may be modified by reducing the total amount of said judgment in the sum of $8,000, and as so modified may be in all respects affirmed and approved.
"It is further stipulated and agreed that all of the costs, including case-made and printing of briefs, and all other costs in said matter, and in the total sum of $457.30, may be taxed to the defendant in error, plaintiff below.
"The parties to this action hereby respectfully request this honorable court to enter its order and judgment affirming said decree pursuant to the within stipulation."
The judgment of the trial court is therefore modified in accordance with said stipulation, and as so modified is affirmed.
HARRISON, MASON, HUNT, RILEY, and CLARK, JJ., concur.